THIRD DIVISION
                               ELLINGTON, P. J.,
                            BETHEL and GOBEIL, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 17, 2018




In the Court of Appeals of Georgia
 A18A0822. ESCOBAR v. MEADOWS AND OHLY, LLC et al.

      BETHEL, Judge.

      Magdalena Escobar appeals the trial court’s grant of summary judgment in

favor of Northeast Georgia Health System, Inc. d/b/a River Place Medical Office

Plaza I, LLC and Meadows and Ohly, LLC (the Medical Office Defendants). Escobar

argues that the trial court should have found a dispute of material fact and denied the

Medical Office Defendants’ motion for summary judgment. We disagree and affirm.

      The standards applicable to motions for summary judgment are
      announced in Lau’s Corp. v. Haskins, 261 Ga. 491 (405 SE2d 474)
      (1991). When ruling on a motion for summary judgment, the opposing
      party should be given the benefit of all reasonable doubt, and the court
      should construe the evidence and all inferences and conclusions
      therefrom most favorably toward the party opposing the motion. Further,
      this court conducts a de novo review of the law and the evidence.
Bruscato v. Gwinnett-Rockdale-Newton Cmty. Serv. Bd., 290 Ga. App. 638, 638-639

(660 SE2d 440) (2008) (citation omitted).

      So viewed, the evidence shows that while walking near a desk inside the lobby

of River Place Medical Office Plaza, Escobar felt something grab her right pant leg,

causing her to lose her balance and fall. While on the ground, she saw a wheelchair

sitting at an angle next to the desk close to the right side of her body. Another woman

walking off an elevator moments before the fall went over and helped Escobar off the

ground. While this woman assisted Escobar, the desk attendant walked back and

noticed a wheelchair sitting two or three feet away from the desk. However, the

attendant later testified this wheelchair was not there before he left the desk to assist

another visitor, and he assumed it was placed there by another patient or family

member. Escobar later filed suit against the Medical Office Defendants for

negligence. The Medical Office Defendants moved for summary judgment, arguing

that Escobar failed to present affirmative evidence that she had tripped over the

wheelchair or that the Medical Office Defendants had superior knowledge of that

danger. The trial court agreed and granted the motion. This appeal followed.




                                           2
      Pursuant to OCGA § 51-3-1, an owner or occupier of land who invites “others

to come upon his premises for any lawful purpose, . . . is liable in damages to such

persons for injuries caused by his failure to exercise ordinary care in keeping the

premises and approaches safe.” Ingles Mkts., Inc. v. Rhodes, 340 Ga. App. 769, 770

(798 SE2d 340) (2017) (physical precedent only). “[T]he true basis for liability is the

superior knowledge of the proprietor of the existence of a condition that may subject

the invitee to an unreasonable risk of harm.” Adamchick v. Cracker Barrel Old

Country Store, Inc., 281 Ga. App. 677, 678 (637 SE2d 44) (2006) (citation and

punctuation omitted). Accordingly, to prevail in a slip and fall case, a plaintiff must

show that the defendant had actual or constructive knowledge of the injury-causing

hazard, and “that the plaintiff lacked knowledge of the hazard despite the exercise of

ordinary care due to actions or conditions within the control of the owner/occupier.”

Pye v. Reagin, 262 Ga. App. 490, 491 (586 SE2d 5) (2003) (citation omitted).

Constructive knowledge of a hazard may be established by “showing that an

employee of the defendant was present in the immediate area and could easily have

seen the [hazard] and removed it[,]” or by showing that the hazard was on the

premises “for such a time that it would have been discovered and removed, had the



                                          3
proprietor exercised reasonable care in inspecting the premises.” Roberson v. Winn-

Dixie Atlanta, 247 Ga. App. 825, 826 (544 SE2d 494) (2001) (citation omitted).

      Here, Escobar failed to point to any evidence that the Medical Office

Defendants had actual or constructive knowledge of the injury-causing hazard — that

is, the wheelchair that was next to the desk. Escobar testified that she did not initially

see a wheelchair next to the desk and was not sure what had caught her leg and

caused her to fall. Rather, she later assumed that she had tripped over the wheelchair.

Additionally, the desk attendant testified that the wheelchair was not present beside

the lobby desk when he left Escobar standing there a few moments before she fell.

Escobar did not point to any evidence contradicting the desk attendant’s testimony.

Moreover, surveillance video shows a man returning an empty wheelchair to that

same area (out of frame) just moments before a woman getting off the elevator notices

that Escobar has fallen. Thus, because Escobar cannot prove that the Medical Office

Defendants had actual or constructive knowledge of the hazard which caused Escobar

to fall, or that the hazard had been present for any notable length of time, the

judgment of the trial court must be affirmed. See Barbour-Amir v. Comcast of

Georgia/Virginia, Inc., 332 Ga. App. 279, 283-284 (2) (772 SE2d 231) (2015);



                                            4
Barich v. Cracker Barrel Old Country Store, Inc., 244 Ga. App. 550, 553 (2) (536

SE2d 221) (2000).

      Judgment affirmed. Ellington, P. J., and Gobeil, J., concur.




                                        5